Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 6/30/2020. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are written in independent form.

Claim Objections
Claims 1, 7, 14, and 16 are objected to because of the following informalities:
Claim 1 appears to have a typographical error reciting “first_cell” instead of “first cell”.
Claim 1 appears to have a typographical error reciting “generaring” instead of  “generating”.
Claim 7 lack antecedent basis for “the column” because Claim 1 only recites a row.
Claim 11 lacks antecedent basis for “the sequentially reading” because Claim 8 upon which it depends does not recite sequentially reading.
Claim 14 appears to have a typographical error reciting “shorty” instead of “short”.
Claim 16 lacks antecedent basis for “the element” because Claim 15 upon which it depends does not recite an “element”.  However, it is understood that the element is intended to instead refer to the cell.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims refer to "computer storage media" which can include both storage media and communication media, including signals.  The specification only provides non-limiting examples, and specifically only mentions “computer storage media” once in the entire specification stating “the methods may also be embodied as computer-useable instructions stored on computer storage media” (Para. [0021]).

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claims 1, 8, and 15
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim system (YES claims 1-7),  method (YES claims 8-14), and computer storage media (NO – see above but for examination purposes of the abstract idea, the claim will still be analyzed as if they pass Step 1 - claims 15-20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of extracting features from a table cell, extracting features from a table row or column, evaluating the extracted features to make a judgement/decision statistic, and obfuscating a value of the first cell for display, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitations include:
Claim 1:
extracting a first set of features from a first cell of a table (mental process of observing features from a first cell of a table);
based at least in part on the extracting, deriving a first feature vector that represents the first set of features (mental process of organizing the observed features into a list/vector);
extracting a second set of features from a row of the table, the second set of features describing data from multiple cells in the row (mental process of observing features from a row of a table);
based at least in part on the extracting of the second set of features, deriving a second feature vector that represents at least a portion of the second set of features (mental process of organizing the observed features into a list/vector);
based at least in part on the deriving of the first feature vector and the deriving of the second feature vector, generating a decision statistic for the first cell (mental process of evaluating and judging the observed features to determine a decision); and
based at least in part on the decision statistic, causing a computing device to obfuscate a value of the first cell for display (obfuscating a cell in a table display can be done with pen and paper for a printed displayed table or manually using a simple computer).

Claim 8:
receive a table (mental process of observing a table);
extracting a first set of features from an element of the table (mental process of observing features from a first element of a table);
extracting a second set of features form at least one of: each cell of a row of the table and each cell of a column of the table  (mental process of observing features from cells in a row of the table);
encoding the first set of features and the second set of features into a feature vector (mental process of organizing the observed features into lists/vectors); and
based at least in part on the encoding, generating a decision statistic associated with the element of the table (mental process of evaluating and judging the observed features to determine a decision).

Claim 15:
extracting a first set of features from a first cell of a table (mental process of observing features from a first cell of a table);
based at least in part on the extracting, deriving a first feature vector that represents the first set of features (mental process of organizing the observed features into a list/vector);
deriving a second feature vector that represents a second set of features of each cell of a row that the first cell is in(mental process of observing features from cells in a row of the table and organizing the observed features into a list/vector);
deriving a third feature vector that represents a third set of features of each cell of a column that the first cell is in(mental process of observing features from cells in a column of the table and organizing the observed features into a list/vector);
deriving a fourth feature vector that represents each cell of the table by encoding each row of the table into the fourth feature vector and responsively encoding each column of the table into the fourth feature vector (mental process of observing features from cells in each row and then each column of the table and organizing the observed features into a list/vector);
deriving a fifth feature vector that represents each cell of the table by encoding each column of the table into the fifth vector and responsively encoding each row of the table into the fifth feature vector (mental process of observing features from cells in each column and then each row of the table and organizing the observed features into a list/vector); and
based at least in part on the deriving of the first feature vector, the second feature vector, the third feature vector, the fourth feature vector, and the fifth feature vector, generating a decision statistic for the first cell (mental process of evaluating and judging the observed features to determine a decision).

Step 2A Prong Two (No)
The additional elements are directed to the use of a network computer comprising one or more processors and computer storage memory having computer-executable instructions stored thereon (claims 1 and 15) and one or more machine learning models (claim 8). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a network computer comprising one or more processors and computer storage memory having computer-executable instructions stored thereon (claims 1 and 15) and one or more machine learning models (claim 8), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (U.S. Pre-Grant Publication No. 2018/0232528, hereinafter referred to as Williamson), and further in view of Non-Patent Literature Ghasemi-Gol et al, "Tabular Cell Classification using Pre-Trained Cell Embeddings", January 30, 2020, IEEE International Conference on Data Mining (ICDM), 2019, pp. 230-239, doi: 10.1109/ICDM.2019.00033 hereinafter referred to as Ghasemi-Gol.

Regarding Claim 1:
Williamson teaches a computerized system comprising:
one or more processors (Paras. [0110]-[0112]); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (Paras. [0110]-[0112]), implement a method comprising:
extracting a first set of features from a first cell of a table;
Williamson teaches extracting a first set of features from a data portion using an N-gram (e.g., a bigram) model (Para. [0036]). Williamson further teaches “a data portion may be a cell in a database, table, or other data structure” (Para. [0031]).
based at least in part on the extracting, deriving a first feature vector that represents the first set of features;
Williamson teaches “features may first be extracted from the data using an N-gram (e.g., a bigram) model and these features input into the machine learning model” (Para. [0036]) thereby teaching a first feature vector representing the data portion.
based at least in part on the deriving of the first feature vector, generating a decision statistic for the first cell; and
Williamson teaches based at least on the data classifier and the features of the data portion, determining the security level of the data portion, such as determining the data portion to be sensitive (or likely to be sensitive and having a confidence value beyond a certain threshold) (Para. [0038]).
based at least in part on the decision statistic, causing a computing device to obfuscate a value of the first cell for display.
Williamson teaches “the data protect module 112 may apply a number or type of security features to the data portion so that the security level of that data portion reaches a desired level” where “examples of security features that may be applied are…obfuscation” (Para. [0046]).

Williamson explicitly teaches all of the limitations as stated above except:
extracting a second set of features from a row of the table, the second set of features describing data from multiple cells in the row;
based at least in part on the extracting of the second set of features, deriving a second feature vector that represents at least a portion of the second set of features;
based at least in part on the deriving of the first feature vector and the deriving of the second feature vector, generating a decision statistic for the first cell; and

However, in the related field of endeavor of tabular cell feature extraction, Ghasemi-Gol teaches:
extracting a second set of features from a row of the table, the second set of features describing data from multiple cells in the row;
Ghasemi-Gol teaches “in tabular data, surrounding cells contain important information and tabular data formation is often homogeneous along tabular rows or columns” and “therefore, tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2).  Ghasemi-Gol further teaches “contextual embeddings contain semantic information about the cell value (and value of its local context) which is domain specific” (Page 9 Column 1).
Therefore, Ghasemi-Gol teaches extracting a second set of features from a row of the table corresponding to the cell to derive at least one feature vector for adding context to the cell.
based at least in part on the extracting of the second set of features, deriving a second feature vector that represents at least a portion of the second set of features;
Ghasemi-Gol teaches “in tabular data, surrounding cells contain important information and tabular data formation is often homogeneous along tabular rows or columns” and “therefore, tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2).  Ghasemi-Gol further teaches “contextual embeddings contain semantic information about the cell value (and value of its local context) which is domain specific” (Page 9 Column 1).
Therefore, Ghasemi-Gol teaches extracting a second set of features from a row of the table corresponding to the cell to derive at least one feature vector for adding context to the cell.
based at least in part on the deriving of the first feature vector and the deriving of the second feature vector, generating a decision statistic for the first cell;
Ghasemi-Gol teaches “in tabular data, surrounding cells contain important information and tabular data formation is often homogeneous along tabular rows or columns” and “therefore, tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2).  Ghasemi-Gol further teaches “contextual embeddings contain semantic information about the cell value (and value of its local context) which is domain specific” (Page 9 Column 1).
Williamson teaches based at least on the data classifier and the features of the data portion, determining the security level of the data portion, such as determining the data portion to be sensitive (or likely to be sensitive and having a confidence value beyond a certain threshold) (Para. [0038]).
Therefore, Ghasemi-Gol in combination with Williamson teaches extracting a second set of features from a row of the table corresponding to the cell to derive at least one feature vector for adding context to the cell and using the additional derived features for determining the security level of the data portion taught by Williamson.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Ghasemi-Gol and Williamson at the time that the claimed invention was effectively filed, to have combined the embedding of additional contextual features when classifying tabular cells, as taught by Bhasemi-Gol, with the system and method for classifying data portions extracted from from data sources based on classification rules to determine data sensitivity, as taught by Williamson.
One would have been motivated to make such combination because Ghasemi-Gol teaches embedding “the semantic and contextual information about tabular cells in a low dimension cell embedding space” (abstract) where “tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2) and it would have been obvious to a person having ordinary skill in the art the adding more context to a data portion, such as a cell, when classifying it would increase the probability of producing a proper classification.

Regarding Claim 2:
Williamson and Ghasemi-Gol further teach:
wherein the decision statistic is indicative of classifying whether the first cell includes a particular type of sensitive information.
Williamson teaches “the data classifier 108 may be able to detect the number and type of security feature(s) applied to the data portion” (Para. [0038]).

Regarding Claim 3:
Williamson and Ghasemi-Gol further teach:
causing a computing device to display an indication that the first cell includes the particular type of sensitive information based on the classifying.
Williamson teaches “the data protect module 112 may apply a number or type of security features to the data portion so that the security level of that data portion reaches a desired level” (Para. [0046]) thereby teaching causing to display an indication that the data portion includes a particular number or type of sensitivity features.

Regarding Claim 4:
Williamson and Ghasemi-Gol further teach:
wherein the deriving of the first feature vector includes concatenating a plurality of sub-vectors into the first vector, each of the plurality of sub-vectors represent an individual feature of the first cell.
Ghasemi-Gol teaches embedding “the semantic and contextual information about tabular cells in a low dimension cell embedding space” and a “classification technique to use these cell vector representations, combining them with stylistic features introduce in previous work, in order to improve the performance of cell type classification” where the stylistic features include “font size, border type, background color) (Abstract).

Regarding Claim 6:
Williamson and Ghasemi-Gol further teach:
wherein the row is included in a same row as the first cell, and
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type).
wherein the deriving of the second feature vector includes performing, via a machine learning model, a contextual linear operation on a set of objects that represent each cell in the row of the table, and
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type). Ghasemi further teaches a contextual linear operation by teaching in Fig. 4 generating Stylistic feature embeddings comprising a linear layer (Page 4 Fig. 4).
wherein the contextual linear operation is performed in a sequential order across the set of objects.
Ghasemi-Gol teaches “our classification method observes the sequence of the cells in each row and column to take into account dependencies between cell types for cells in a tabular document” (Page 2 Section II Method).

Regarding Claim 7:
Williamson and Ghasemi-Gol further teach:
wherein the column is included in a same column as the first cell, and
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type).
wherein the deriving of the second feature vectors includes performing, via a machine learning model, a contextual linear operation on a set of objects that each represent each cell in the column of the table.
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type). Ghasemi further teaches a contextual linear operation by teaching in Fig. 4 generating Stylistic feature embeddings comprising a linear layer (Page 4 Fig. 4).


Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of Claims 1 and 7.

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 11:
Williamson and Ghasemi-Gol further teach:
the sequentially reading, via one or more machine learning models, a set of indications includes performing a first contextual linear operation to generate a first set of feature vectors that represent first features of each cell in each row of the table.
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type). Ghasemi further teaches a contextual linear operation by teaching in Fig. 4 generating Stylistic feature embeddings comprising a linear layer (Page 4 Fig. 4).

Regarding Claim 12:
Williamson and Ghasemi-Gol further teach:
wherein the sequentially reading, via one or more machine learning models, a set of indications includes performing a second contextual linear operation to generate another set of vectors that each represent second features of each cell in each column of the table.
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type). Ghasemi further teaches a contextual linear operation by teaching in Fig. 4 generating Stylistic feature embeddings comprising a linear layer (Page 4 Fig. 4).

Regarding Claim 13:
Williamson and Ghasemi-Gol further teach:
wherein the generating of the decision statistic is further based on the performing of the first contextual linear operation and the second contextual linear operation.
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type). Ghasemi further teaches a contextual linear operation by teaching in Fig. 4 generating Stylistic feature embeddings comprising a linear layer (Page 4 Fig. 4).
Williamson teaches based at least on the data classifier and the features of the data portion, determining the security level of the data portion, such as determining the data portion to be sensitive (or likely to be sensitive and having a confidence value beyond a certain threshold) (Para. [0038]).
Therefore, Ghasemi-Gol in combination with Williamson teaches extracting a second set of features from a row or column of the table corresponding to the cell to derive at least a second feature vector for adding context to the cell and using the additional derived features for determining the security level of the data portion taught by Williamson.

Regarding Claim 15:
Williamson and Ghasemi-Gol further teach:
one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method (Williamson Paras. [0110]-[0112]), the method comprising:
extracting a first set of features from a first cell of a table;
Williamson teaches extracting a first set of features from a data portion using an N-gram (e.g., a bigram) model (Para. [0036]). Williamson further teaches “a data portion may be a cell in a database, table, or other data structure” (Para. [0031]).
based at least in part on the extracting, deriving a first feature vector that represents the first set of features;
Williamson teaches “features may first be extracted from the data using an N-gram (e.g., a bigram) model and these features input into the machine learning model” (Para. [0036]) thereby teaching a first feature vector representing the data portion.
deriving a second feature vector that represents a second set of features of each cell of a row that the first cell is in;
Ghasemi-Gol teaches “in tabular data, surrounding cells contain important information and tabular data formation is often homogeneous along tabular rows or columns” and “therefore, tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2).  Ghasemi-Gol further teaches “contextual embeddings contain semantic information about the cell value (and value of its local context) which is domain specific” (Page 9 Column 1).
Therefore, Ghasemi-Gol teaches extracting a second set of features from a row of the table corresponding to the cell to derive at least one feature vector for adding context to the cell.
deriving a third feature vector that represents a third set of features of each cell of a column that the first cell is in;
Ghasemi-Gol teaches “in tabular data, surrounding cells contain important information and tabular data formation is often homogeneous along tabular rows or columns” and “therefore, tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2).  Ghasemi-Gol further teaches “contextual embeddings contain semantic information about the cell value (and value of its local context) which is domain specific” (Page 9 Column 1).
Therefore, Ghasemi-Gol teaches extracting a third set of features from a column of the table corresponding to the cell to derive at least one feature vector for adding context to the cell.
deriving a fourth feature vector that represents each cell of the table by encoding each row of the table into the fourth feature vector and responsively encoding each column of the table into the fourth feature vector;
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type).
It is noted that the vector merely is a combination of the row feature vector and the column feature vector.
deriving a fifth feature vector that represents each cell of the table by encoding each column of the table into the fifth vector and responsively encoding each row of the table into the fifth feature vector; and
Ghasemi teaches “Tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type).
It is noted that the vector merely is a combination of the row feature vector and the column feature vector.
based at least in part on the deriving of the first feature vector, the second feature vector, the third feature vector, the fourth feature vector, and the fifth feature vector, generating a decision statistic for the first cell.
Ghasemi-Gol teaches “in tabular data, surrounding cells contain important information and tabular data formation is often homogeneous along tabular rows or columns” and “therefore, tabular cell context includes both its surrounding cells (local context) and some distance cells (distant context)” (Page 3 Column 2).  Ghasemi-Gol further teaches “contextual embeddings contain semantic information about the cell value (and value of its local context) which is domain specific” (Page 9 Column 1).
Williamson teaches based at least on the data classifier and the features of the data portion, determining the security level of the data portion, such as determining the data portion to be sensitive (or likely to be sensitive and having a confidence value beyond a certain threshold) (Para. [0038]).
Therefore, Ghasemi-Gol in combination with Williamson teaches extracting a all of the sets of features from both rows and columns of the table to derive at least feature vectors for adding context to the cell and using the additional derived features for determining the security level of the data portion taught by Williamson.


Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson and Ghasemi-Gol, and further in view of Soni et al. (U.S. Pre-Grant Publication No. 2016/0034915, hereinafter referred to as Soni).

Regarding Claim 5:
Williamson and Ghasemi-Gol explicitly teaches all of the limitations as stated above except:
wherein the individual feature of the first cell is indicative of at least one of:
a lemmatization of each word within the first cell,
a character type for each character in the first cell, and
a part-of-speech tag for each word in the first cell.

However, in the related field of endeavor of data context extraction, Soni teaches:
wherein the individual feature of the first cell is indicative of at least one of:
a lemmatization of each word within the first cell,
Soni teaches “in generating keywords, context extractor 222 may employ any of various natural language processing techniques to process text….these include, but are not limited to, tokenization, stemming, lemmatization, part-of-speech tagging, and so on and so forth” (Para. [0086]).
a character type for each character in the first cell, and
a part-of-speech tag for each word in the first cell.
Soni teaches “in generating keywords, context extractor 222 may employ any of various natural language processing techniques to process text….these include, but are not limited to, tokenization, stemming, lemmatization, part-of-speech tagging, and so on and so forth” (Para. [0086])

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Soni, Ghasemi-Gol and Williamson at the time that the claimed invention was effectively filed, to have combined the natural language processing techniques taught by Soni, with the embedding of additional contextual features when classifying tabular cells, as taught by Bhasemi-Gol, and the system and method for classifying data portions extracted from data sources based on classification rules to determine data sensitivity, as taught by Williamson.
One would have been motivated to make such combination because while Williamson teaches processing data portions from data sources (abstract) and Ghasemi-Gol teaches processing natural language text (Page 1 Column 2 and Page 3 Column 2), both do not go into great detail on natural language processing techniques and Soni resolves this by teaching multiple different types of natural language processing techniques (Para. [0086]).

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 19:
Soni, Ghasemi-Gol and Williamson further teach:
wherein any individual feature in the second set of features is indicative of at least one of:
a lemmatization of each word within the row,
Soni teaches “in generating keywords, context extractor 222 may employ any of various natural language processing techniques to process text….these include, but are not limited to, tokenization, stemming, lemmatization, part-of-speech tagging, and so on and so forth” (Para. [0086]).
a character type for each character in the row, and
a part-of-speech tag for each word in the row.
Soni teaches “in generating keywords, context extractor 222 may employ any of various natural language processing techniques to process text….these include, but are not limited to, tokenization, stemming, lemmatization, part-of-speech tagging, and so on and so forth” (Para. [0086]).
Ghasemi teaches “tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type).
Therefore, Soni in combination with Ghasemi teaches the feature of lemmatization of each word (Soni) within an entire row or part-of-speech tagging for each word (Soni) in an entire row when observing the sequence of cells in each row (Ghasemi).


Regarding Claim 20:
Soni, Ghasemi-Gol and Williamson further teach:
wherein any individual feature in the second set of features is indicative of at least one of:
a lemmatization of each word within the column,
Soni teaches “in generating keywords, context extractor 222 may employ any of various natural language processing techniques to process text….these include, but are not limited to, tokenization, stemming, lemmatization, part-of-speech tagging, and so on and so forth” (Para. [0086]).
a character type for each character in the column, and
a part-of-speech tag for each word in the column.
Soni teaches “in generating keywords, context extractor 222 may employ any of various natural language processing techniques to process text….these include, but are not limited to, tokenization, stemming, lemmatization, part-of-speech tagging, and so on and so forth” (Para. [0086]).
Ghasemi teaches “tabular formats impose cell dependencies in both its rows and columns. To capture both of these dependencies, we couple two LSTM networks (with different parameters), one observing the sequence of cells in each row, and the other observing the sequence of cells in each column. This architecture gives the LSTM blocks the ability to consider the cells on the left and above the target cell, when generating the output for the target cell” (Page 5 Section B. Classifying by cell role type).
Therefore, Soni in combination with Ghasemi teaches the feature of lemmatization of each word (Soni) within an entire column or part-of-speech tagging for each word (Soni) in an entire column when observing the sequence of cells in each column (Ghasemi).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson and Ghasemi-Gol, and further in view of Non-Patent Literature Melamud et al. "Learning Generic Context Embedding with Bidirectional LSTM", 2016, "Proceedings of The 20th {SIGNLL} Conference on Computational Natural Language Learning", pages 51-61, hereinafter referred to as Melamud.

Regarding Claim 14:
Williamson and Ghasemi-Gol explicitly teaches all of the limitations as stated above except:
wherein the one or more machine learning models includes a Bidirectional Long Short-Term Memory Recurrent Neural Network.

However, in the related field of endeavor of natural language processing, Devlin teaches:


wherein the one or more machine learning models includes a Bidirectional Long Short-Term Memory Recurrent Neural Network
Melamud teaches context embedding using a bidirection LSTM to perform at least sentence completion, lexical substitution and word sense disambiguation tasks during natural language processing (Abstract). It is noted that an LSTM neural network is a type of RNN, and therefore Melamud teaches in full a bidirectional LSTM RNN.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Melamud, Ghasemi-Gol and Williamson at the time that the claimed invention was effectively filed, to have combined the bidirectional LSTM for context embedding taught by Melamud, with the embedding of additional contextual features when classifying tabular cells, as taught by Bhasemi-Gol, and the system and method for classifying data portions extracted from data sources based on classification rules to determine data sensitivity, as taught by Williamson.
One would have been motivated to make such combination because while Ghasemi-Gol teaches “our simple and elegant architecture uses two, independent long short-term memory (LSTM) networks, one for rows and one for columns” (Page 2 Column 1), Melamud provides further detail about the architecture of an LSTM model as well as teaches “most recently, bidirectional recurrent neural networks, and specifically bidirectional LSTMs, were used in such tasks to learn internal representations of wider sentential contexts” (Page 2 Column 2 – Page 3 Column 1) which “is indeed capable in this case to capture long range dependencies, as well as to take both sides of the context into account” (Page 4 Section 2.3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Gonsior et al., "Active Learning for Spreadsheet Cell Classification", March 30, 2020, Proceedings of the Workshops of the EDBT/ICDT 2020 Joint Conference teaches a semi-supervised approach called Active Learning (AL), that can be used to train classification models by selecting only the most informative examples from an unlabeled dataset.
Non-Patent Literature Zhang et al., "Sato: Contextual Semantic Type Detection in Tables", June 3, 2020, arXiv:1911.06311v3 teaches Sato, a hybrid machine learning model to automatically detect the semantic types of columns in tables, exploiting the signals from the context as well as the column values. Sato combines a deep learning model trained on a large-scale table corpus with topic modeling and structured prediction to achieve supportweighted and macro average F1 scores of 0.925 and 0.735, respectively, exceeding the state-of-the-art performance by a significant margin.
Non-Patent Literature Hulsebos et al., "Sherlock: A Deep Learning Approach to Semantic Data Type Detection", July 25, 2019, KDD '19: Proceedings of the 25th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining, Pages 1500–1508 teaches Sherlock, a multi-input deep neural network for detecting semantic types. We train Sherlock on $686,765$ data columns retrieved from the VizNet corpus by matching $78$ semantic types from DBpedia to column headers. We characterize each matched column with $1,588$ features describing the statistical properties, character distributions, word embeddings, and paragraph vectors of column values.
Non-Patent Literature Dong et al., "TableSense: Spreadsheet Table Detection with Convolutional Neural Networks", July 17, 2019, AAAI teaches Considering the analogy between a cell matrix as spreadsheet and a pixel matrix as image, and encouraged by the successful application of Convolutional Neural Networks (CNN) in computer vision, we have developed TableSense, a novel end-to-end framework for spreadsheet table detection. First, we devise an effective cell featurization scheme to better leverage the rich information in each cell; second, we develop an enhanced convolutional neural network model for table detection to meet the domain-specific requirement on precise table boundary detection; third, we propose an effective uncertainty metric to guide an active learning based smart sampling algorithm, which enables the efficient build-up of a training dataset with 22,176 tables on 10,220 sheets with broad coverage of diverse table structures and layouts.
Hasan (U.S. Pre-Grant Publication No. 2021/0406452) teaches a computer-implemented method for generating automatically annotations for tabular cell data of a table having column and rows, wherein the method includes: supplying raw cell data of cells of a row of the table as input to an embedding layer of a semantic type annotation neural network which transforms the received raw cell data of the cells of the supplied row into cell embedding vectors; processing the cell embedding vectors to calculate attentions among the cells of the respective row of the table encoding a context within the row output as cell context vectors; and processing the cell context vectors generated by the self-attention layer by a classification layer of the semantic type annotation neural network to predict semantic column type annotations and/or to predict relations between semantic column type annotations for the columns of the table.
Schafer (U.S. Pre-Grant Publication No. 2020/0097718) teaches methods and systems for recognizing named entities within the text of a document are provided. The methods and systems may include receiving a document image and recognized text of the document image. A feature map of the document image may be created, a tagged map may be created, and locations of tags within the tagged map may be estimated using a machine learning model.
Schnurr (U.S. Pre-Grant Publication No. 2005/0273695) teaches a plurality of map cells, where each map cell corresponds to a cell block, and the description includes location information and primary data type information for each map cell. Based on the location and content-type information in the description, a pictorial representation of the spreadsheet may be generated and displayed to a user of the mobile communication device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        6/17/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154